


Exhibit 10.7

 

SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SIXTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
February 9, 2010, by and between BRAM GOLDSMITH (“Goldsmith”), on the one hand,
and CITY NATIONAL CORPORATION, a Delaware corporation (“CNC”) and CITY NATIONAL
BANK, a national banking association (“CNB”), on the other hand.

 

WHEREAS, the parties have entered into that certain Employment Agreement, dated
as of May 15, 2003, as amended (as amended, the “Agreement”);

 

WHEREAS, the initial term of the Agreement was two years from May 15, 2003 to
May 15, 2005, as amended to extend the term for an additional two years to
May 15, 2007, further amended to extend the term for an additional year to
May 14, 2008, further amended to extend the term for an additional year until
May 14, 2009, further amended December 22, 2008 in recognition of the
requirements of Internal Revenue Code Section 409A, and further amended to
extend the term for an additional year to May 14, 2010; and

 

WHEREAS, the parties wish to amend the Agreement to further extend the term for
an additional one year until May 14, 2011, and the Board of Directors of CNB and
CNC have approved the extension of the term of the Agreement for an additional
one year on the same terms and conditions as in effect currently;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

 

2.             Goldsmith’s agreement and acceptance of the compensation
hereunder, including any incentive bonus, is made expressly subject to any
existing and future conditions, requirements, limitations, prohibitions, and
restrictions in the Emergency Economic Stabilization Act of 2008 as amended by
the American Recovery and Reinvestment Act of 2009, any regulations promulgated
thereunder, any order or directive issued by applicable authorities, or in
accordance with the terms of CNB and/or CNB’s participation in the Troubled
Asset Relief Program’s - Capital Purchase Program with the U.S. Treasury (TARP
participation). These conditions, requirements, limitations, prohibitions, and
restrictions may result in possible required repayment, forfeiture,
reimbursement, or rescission of compensation, as may be determined or required
by CNC and/or CNC in its reasonable discretion, or by applicable authorities, in
order to fully comply with any applicable laws, regulations or CNC and/or CNB’s
TARP participation.  Goldsmith should consider these risks and limitations
carefully. Goldsmith’s acceptance of the compensation hereunder is made
expressly on these conditions, requirements, limitations, prohibitions and
restrictions.

 

--------------------------------------------------------------------------------


 

3.             Except as amended hereby, the Agreement shall remain in full
force and effect.

 

4.             This Amendment shall be governed by, and construed in accordance
with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the date first written above.

 

 

/s/ Bram Goldsmith

 

 

 

Bram Goldsmith

 

 

 

 

 

 

 

 

 

 

 

CITY NATIONAL CORPORATION

 

CITY NATIONAL BANK

 

 

 

 

By:

/s/ Michael B. Cahill

 

By:

/s/ Michael B. Cahill

Name: Michael B. Cahill

 

Name:

Michael B. Cahill

Title: EVP, Secretary & General Counsel

 

Title:

EVP, Secretary & General Counsel

 

--------------------------------------------------------------------------------
